In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Phelan, J.), dated August 14, 2003, as granted the motion of the defendant McRide Cab Co. for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, with costs, the motion is denied, and the complaint is reinstated insofar as asserted against the defendant McRide Cab Co.
The motion of the defendant McRide Cab Co. for summary judgment, made almost six months after the note of issue was filed, failed to comply with the requirements of CPLR 3212 (a). The absence of prejudice to the plaintiff did not constitute good cause for the delay (see Brill v City of New York, 2 NY3d 648 [2004]). Smith, J.P., Krausman, Crane and Spolzino, JJ., concur.